DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 2-10 are objected to because of the following informalities:  
Claims 3-10 should being as: “The hammer according”
Claim 2 should recite: “wherein the first arm comprises a first body”
Claim 2 should recite: “wherein the second arm comprises a second body terminating”
Claim 4 should recite “the first height dimension of the first strike surface”
Claim 6 should recite: “the same as the radial thickness of [[a]] the standard gasket”
Claim 7 should recite: “is less than the curvature of [[a]] the standard gasket.”
.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charpentier (US 958,595).
Regarding claim 1 Charpentier discloses a hammer for installing a gasket into a joint between two pipes, the hammer comprising two opposed substantially rectangular, non-square strike surfaces (Items b1 and b2) which are rotationally offset from one another by 90 degrees (Figure 3; Page 1 Lines 60-66) such that an appropriate substantially rectangular, non-square strike surface may be selected by the user and applied to a gasket by simply rotating the hammer in the user's hands without requiring the user to relocate around the gasket (Figure 4; Page 1 Lines 34-46).  
Regarding claim 2 Charpentier discloses a hammer for installing a gasket into a joint between two pipes, the hammer comprising: 
a handle (lower wide section of Item a); and 
a head comprising a first arm (Item b2), a second arm (Item b1) and a neck (section of Item a that extends into Item b), wherein the neck is aligned with, and extends away from, the handle, the first arm extends away from the longitudinal axis of the neck and the handle, and the second arm extends away from the longitudinal axis of the neck and the handle, with the second arm extending in the opposite direction to the first arm (Figure 1); 
wherein the first arm comprises a body terminating in a first substantially rectangular, non-square strike surface, wherein the first substantially rectangular, non-square strike surface is defined by a first height dimension and a first width dimension, with the first width dimension being longer than the first height dimension (best shown in Figure 3), 
wherein the second arm comprises a body terminating in a second substantially rectangular, non-square strike surface, wherein the second substantially rectangular non square strike surface is defined by a second height dimension and a second width dimension, with the second height dimension being longer than the second width dimension (best shown in Figure 3, Lines 58-76).WOOLFSON-3 CON wherein the second substantially rectangular, non-square strike surface is defined by a second height dimension and a second width dimension, with the second height dimension being longer than the second width dimension.  
Regarding claim 5 Charpentier discloses the hammer according to claim 2 wherein the first substantially rectangular, non-square strike surface is sized and configured so as to substantially match the configuration of a standard gasket when addressing the gasket "head on", and wherein the second substantially rectangular, non-square strike surface is sized and configured so as to substantially match the configuration of a standard gasket when addressing the gasket "tangentially" (Lines 77-102).  
The recitation of a “standard gasket” in light of the specification is viewed as intended use.  Charpentier can be used to strike any surface with or without a gasket.  
Regarding claim 8 Charpentier discloses the hammer according to claim 2 wherein the edges of the first substantially rectangular, non-square strike surface are radiused or chamfered and wherein the edges of the second substantially rectangular, non-square strike surface are radiused or chamfered (Lines 103-108).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charpentier (US 958,595) in view of Daniels (US 2,623,426).

Regarding claim 3 Charpentier discloses the hammer according to claim 2.  Charpentier fails to explicitly disclose wherein the first arm and the second arm are preferably of equal mass, such that the center of mass of the hammer is substantially aligned with the longitudinal axis of the neck and the handle (in Lines 60-61, Charpentier discusses how they project equally but does not discuss if the heads are the same size).  
Daniels teaches a hammer with two striking surfaces, wherein the striking surfaces are equal in size (Column 2 Lines 10-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Charpentier such that the first and second striking surfaces are similar to each other as taught by Daniels.  Such a modification is viewed as a change in size which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Ensuring the first height dimension of the first arm is substantially equal to the second width dimension of the second arm, and wherein the first width dimension of the first arm is substantially equal to the second height dimension of the second arm would allow for equal area for the first and second striking surfaces.  Equal area would result in equal pressure to be applied to the sheet metal from similar hammer strikes.  Equal pressure would ensure no matter which side of the hammer is being used, equal deformation would be applied to the sheet metal.
Regarding claim 4 Charpentier discloses the hammer according to claim 2.  Charpentier fails to explicitly disclose wherein the first height dimension of the first arm is substantially equal to the second width dimension of the second arm, and wherein the first width dimension of the first arm is substantially equal to the second height dimension of the second arm.   Although Charpentier fails to explicitly disclose this dimensional correlation between the two striking surfaces, the drawings depict the two striking surfaces being similar in size. 
Daniels teaches a hammer with two striking surfaces, wherein the striking surfaces are equal in size (Column 2 Lines 10-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Charpentier such that the first and second striking surfaces are similar to each other as taught by Daniels.  Such a modification is viewed as a change in size which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Ensuring the first height dimension of the first arm is substantially equal to the second width dimension of the second arm, and wherein the first width dimension of the first arm is substantially equal to the second height dimension of the second arm would allow for equal area for the first and second striking surfaces.  Equal area would result in equal pressure to be applied to the sheet metal from similar hammer strikes.  Equal pressure would ensure no matter which side of the hammer is being used, equal deformation would be applied to the sheet metal.
Regarding claim 6 Charpentier discloses the hammer according to claim 5 wherein the first height dimension of the first substantially rectangular, non-square strike surface, and the second width dimension of the WOOLFSON-3 CONsecond substantially rectangular, non-square strike surface, is substantially the same as the radial thickness of the standard gasket.  (In Figure 4, its shown that Item b2 is substantially the same as the flange of Item c).
Charpentier fails to explicitly disclose the first and second strike surfaces being substantially the same size.  
Daniels teaches a hammer with two striking surfaces, wherein the striking surfaces are equal in size (Column 2 Lines 10-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Charpentier such that the first and second striking surfaces are similar to each other as taught by Daniels.  Such a modification is viewed as a change in size which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Ensuring the first height dimension of the first arm is substantially equal to the second width dimension of the second arm, and wherein the first width dimension of the first arm is substantially equal to the second height dimension of the second arm would allow for equal area for the first and second striking surfaces.  Equal area would result in equal pressure to be applied to the sheet metal from similar hammer strikes.  Equal pressure would ensure no matter which side of the hammer is being used, equal deformation would be applied to the sheet metal.
Regarding claim 7 Charpentier discloses the hammer according to claim 5 wherein the first width dimension of the first substantially rectangular, non-square strike surface, and the second height dimension of the second substantially rectangular, non-square strike surface, is less than the curvature of the standard gasket (Figure 4 Items b1 and b2 are smaller than the diameter of Item c)  
Charpentier fails to explicitly disclose the first and second strike surfaces being substantially the same size.  
Daniels teaches a hammer with two striking surfaces, wherein the striking surfaces are equal in size (Column 2 Lines 10-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Charpentier such that the first and second striking surfaces are similar to each other as taught by Daniels.  Such a modification is viewed as a change in size which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Ensuring the first height dimension of the first arm is substantially equal to the second width dimension of the second arm, and wherein the first width dimension of the first arm is substantially equal to the second height dimension of the second arm would allow for equal area for the first and second striking surfaces.  Equal area would result in equal pressure to be applied to the sheet metal from similar hammer strikes.  Equal pressure would ensure no matter which side of the hammer is being used, equal deformation would be applied to the sheet metal.
Regarding claim 9 Charpentier discloses the hammer according to claim 2. Charpentier fails to explicitly disclose wherein the hammer has a mass of between about 1.0 pound and about 5.0 pounds.  
Daniels teaches a hammer wherein the hammer has a mass of between about 1.0 pound and about 5.0 pounds (Column 2 Lines 25-28).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mass of the hammer such that the mass is between 1 lb and 5 lb.    Such a modification is viewed as a change in size which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Having a larger heavier hammer would allow for a worker to more easily work on larger sheet metal.  Further in the instant application there is no criticality given to the claimed weight range.
Regarding claim 10 Charpentier discloses the hammer according to claim 2.  Charpentier fails to explicitly disclose wherein the first substantially rectangular, non-square strike surface has a first height dimension of between about 1/4 inch and about 1.0 inch and a first width dimension of between about 1.0 inch and about 4.0 inches, and the second substantially rectangular, non- square strike surface has a second height dimension of between about 1.0 inch and about 4.0 inches and a second width dimension of between about 1/4 inch and about 1.0 inch.
Daniels teaches a hammer wherein the two striking surfaces have a height dimension of between about 1/4 inch and about 1.0 inch and a width dimension of between about 1.0 inch and about 4.0 inches (Column 2 Lines 10-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the striking surfaces of Charpentier to be similar to the size of the striking surface of Daniels.  Such a modification is viewed as a change in size which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Having a larger striking surface would allow for a worker to more easily work on larger sheet metal.  Further in the instant application there is no criticality given to the claimed size ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723